      Case 2:18-cv-04908-CJC-AS Document 103 Filed 12/01/20 Page 1 of 1 Page ID #:485




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                                            CASE NUMBER:
Fouzia Almarou,
                                                                           CV18-04908-CJC (ASx)
                                             Plaintiff(s)
                            v.

City of Gardena, et al
                                                             MOTION RE: INFORMAL DISCOVERY DISPUTE
                                           Defendant(s)



 The parties have requested an informal discovery conference with Magistrate Judge Alka Sagar. Counsel for
 each party has submitted their respective positions and the issue will be adjudicated in accordance with the
 Magistrate Judge's procedures.

 A Telephone Conference is placed on calendar for Wednesday, December 9, 2020 at 10:00 a.m. The call-
 in number and password will be e-mailed to the parties.



 Dated:          December 1, 2020                                  By:             Alma Felix
                                                                                   Deputy Clerk




CV-19 (07/18)                       MOTION RE: INFORMAL DISCOVERY DISPUTE                          Page 1 of 1
